DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Bonnamy on 01/14/2022.
The application has been amended as follows: 
In the specification:
The old title “ABNORMALITY DETECTION METHOD, ABNORMALITY DETECTION APPARATUS, AND ABNORMALITY DETECTION SYSTEM” has been replaced with “ABNORMALITY DETECTION IN AN ON-BOARD NETWORK SYSTEM”.
Page 1, first paragraph, in the “CROSS-REFERENCE TO RELATED APPLICATIONS” section, “U.S. Pat. Appl. No. 16/026,040, filed July 2, 2018” has been replaced with “U.S. Pat. Appl. No. 16/026,040, filed July 2, 2018, issued as U.S. Patent No. 10,986,008 dated April 20, 2021”.

Drawings
The drawings were received on 03/15/2021.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 01/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10986008 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
(i) Claims 1-15 are allowable over prior art since none of the prior art taken individually or in combination particularly discloses, fairly suggests, or renders obvious the following italic limitations:
In claims 1, 13, and 14 … wherein in the determining, the unit time is determined every predefined period, in the generating, the feature information is generated based on the number of the messages received from the bus in the detection window, the generating being performed sequentially for every period having a length equal to the determined unit time, and in the judging, the operation process is performed using the model and each piece of the sequentially generated feature information … in combination with other limitations recited as specified in claims 1, 13, and 14.
Note that the first closest prior art Kalintsev et al. (US 8,955,130 B1, hereinafter “Kalintsev”) discloses an abnormality detection system [see col. 1 lines 9-10; a system for protecting a vehicle data transmission bus from intrusions and bugs], comprising: one vehicle [see abstract; a vehicle]; wherein the one vehicle includes an on-board network system and an abnormality detection apparatus [see Fig. 4, abstract, col. 1 lines 9-10, 60-61, claim 1, the vehicle includes a module for protecting a vehicle data transmission bus from intrusions and bugs], the on-board network system including a plurality of electronic controllers that transmit and receive messages via a bus in the one vehicle according to a Controller Area Network protocol [see Fig. 4, col. 1 line 32; vehicle controller area network (CAN) bus system], the abnormality detection apparatus being connected to the bus [see Fig. 4, col. 1 lines 60-64, claim 1; the module connected to the bus], the abnormality detection apparatus includes: first processing circuitry [see Fig. 1, 4, col. 1 lines 60-62, claim 1; controller]; and a first storage including at least a first set of instructions that, when executed by the first processing circuitry [see Fig. 1, 4, col. 1 lines 60-62, claim 1; hardware-software complex (HSC) module], causes the first processing circuitry to perform first operations including: receiving the messages from the bus [see col. 5, line 46-50; receiving a packet from the bus]; a unit time [see Fig. 1, 4, col. 5 lines 49-52; a collection period]; counting a number of the messages received from the bus in a detection window, the detection window having a time period equal to the unit time [see col. 5 lines 49-50; counting a number of packets (5000 packets) captured on the bus in a detection window, the detection window having a time period equal to the collection period]; generating, at the end of the detection window, feature information based on the number of the messages received from the bus in the detection window [see col. 5 lines 48-58; generating, at the end of the collection period, normalized value based on the number of packets captured on the bus (e.g., 17/5000) in the collection period]; and judging whether one of the messages received from the bus is abnormal or not according to a result of an operation process, the operation process being performed using the feature information and a model, the model indicating a criterion in terms of message occurrence frequency [see Fig. 1, 4, col. 5 lines 35-64, claim 1; judging whether a packet received from the bus is abnormal or not according to a result of comparing the normalized value (feature information) with a reference value (a model), the reference value indicating a criterion in terms of packet occurrence frequency]. However, Kalintsev fails to disclose or render obvious the above italic limitations as claimed.
Note that the second closest prior art Unagami et al. (US 2017/0026386 A1, hereinafter “Unagami”) discloses each of the plurality of electronic controllers transmitting messages periodically at fixed intervals [see para. 56, 70, 221; each of the plurality of ECUs transmitting messages periodically at fixed intervals]; first processing circuitry to transmit vehicle identification information for identifying the one vehicle to a server and determine a unit time based on a response returned from the server [see Fig. 28, para. 50, 176-177, 180, 206, 226; head unit 3200 transmits information indicating the message ID of the malicious frame to the server 600 and determine a transmission cycle based on a response returned from the server; detecting messages received in the determined transmission cycle]; and the server [see Fig. 28, server 600] receiving the vehicle identification information from the one vehicle [see Fig. 28, para. 176; receiving information concerning the transmission of a malicious frame detected by the in-vehicle network system(s) 12]; and transmitting, to the one vehicle, information indicating the unit time identified based on the vehicle identification information [see Fig. 21, 28, para. 176, 206, 226; transmitting updated rule information for updating a frame rule used in the in-vehicle network system(s) 12. The updated rule information is input by, for example, an operator of the server 600, and the transmission of the updated rule information from the server 600 is performed at, for example, the timing specified by the operator. The updated rule information is information for replacing a frame rule by overwriting it or information to be added to a frame rule, for example, and is information that associates the message ID of a frame with the transmission cycle of the frame, for example, as in the frame rule]. However, Unagami fails to disclose or render obvious the above italic limitations as claimed.
Note that the third closest prior art Mabuchi et al. (US 2014/0328352 A1, hereinafter “Mabuchi”) discloses determining, by at least one of a processor and a circuit, a unit time [see Fig. 1-2, para. 55-56; determining, by controller 22, a communication interval (e.g., 12 msec, 500 msec, and 100 msec)]; and detecting a message received in the determined unit time [see para. 29; detecting a message received in the determined communication interval]. However, Mabuchi fails to disclose or render obvious the above italic limitations as claimed.
Thus, Kalintsev, Unagami, and Mabuchi taken individually or in-combination fails to particularly disclose, fairly suggest, or render obvious the above italic limitations as claimed.
(ii) Claims 1-15 are also allowable over non-statutory double patenting rejection since the terminal disclaimer filed on 01/06/2022 was approved.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Galula et al. (US 2017/0013005 A1) – see Fig. 1B, 2, 7, 9-11, 13, para. 10-12, discloses monitoring, by a processor, traffic on a first and second network portions of an in-vehicle communication network; determining whether or not a first message detected on the first network portion is anomalous based on at least one of: an attribute of a second message detected on the second network portion and an absence of a second message from the second network portion over a predefined time period; and, if it is determined the first message is anomalous then performing at least one action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469